RENDERED: JANUARY 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0817-MR

DANIELLE COATS                                                       APPELLANT


                  APPEAL FROM BARREN CIRCUIT COURT
v.               HONORABLE JOHN T. ALEXANDER, JUDGE
                        ACTION NO. 19-CR-00130


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

ACREE, JUDGE: Danielle Coats appeals the Barren Circuit Court’s order

denying her motion to suppress evidence. She claims her detention was prolonged

unconstitutionally to await arrival of a K-9 unit to conduct a search. We affirm.

             On October 29, 2018, around 9:00 PM, Deputy James Roberts was on

patrol when he noticed a pickup truck parked next to a dumpster and two

individuals “dumpster diving.” The dumpster was located within the curtilage of a
construction site property. Officer Roberts was familiar with the area and the

specific premises and knew marketable, even valuable, scrap metal was often in

the dumpsters. He was concerned the individuals were trespassing and stealing.

             Officer Roberts approached the two individuals who were outside the

truck and asked if they had permission to take items from the dumpster. He never

received a clear answer. This prompted Officer Roberts to ask for the individuals’

identifications. Upon returning to his cruiser, he contacted dispatch to run the

driver’s licenses of Christopher Solich and Danielle Coats. Both licenses were

suspended and Solich and Coats each had a criminal history of drug charges.

             When Officer Roberts returned to speak with the individuals, Solich

would not make eye contact and appeared uncomfortable. Officer Roberts asked

permission to search the truck, which Solich denied. He then again contacted

dispatch, requesting assistance from a K-9 unit which arrived in about ten minutes.

In the meantime, more officers arrived on the scene. They explained to Solich and

Coats that a K-9 unit had been summoned because of the “overall circumstances.”

             Upon arrival, the canine alerted to drugs on the passenger side of the

truck, so the officers searched the vehicle. They found Coats’s purse and asked her

whether she had any syringes in her purse and explained the question was for

officer safety, so no one would get stuck with a needle. Coats answered in the

affirmative. The search of Coats’s purse revealed a syringe loaded with


                                         -2-
methamphetamine, an empty syringe, a glass pipe, a spoon, a digital scale, and two

Gabapentin pills.

             Although the officers initially approached the couple on a suspicion of

trespassing or theft, they were never able to determine whether they were on

private property with permission. However, Coats was charged and indicted for

first-degree possession of a controlled substance, third-degree possession of a

controlled substance, and possession of drug paraphernalia.

             Coats moved to suppress admission of the evidence officers found in

her purse, alleging her detention until the K-9 unit arrived violated her

constitutional rights. At the suppression hearing, Officer Roberts testified to the

facts set out above. The circuit court took the matter under advisement, but

eventually denied the motion, concluding the police interaction began as a

consensual encounter that developed into a situation warranting additional

investigation. Coats subsequently entered a conditional plea, reserving the right to

appeal. She was sentenced to one-year imprisonment. This appeal followed.

             In reviewing a trial court’s ruling on a motion to suppress, we employ

a two-step process. Adcock v. Commonwealth, 967 S.W.2d 6, 8 (Ky. 1998). First,

we examine whether the trial court’s findings of fact are supported by substantial

evidence. Id. If the trial court’s factual findings are not clearly erroneous, then we




                                         -3-
conduct a de novo review of its applicability of the law to the facts. Brown v.

Commonwealth, 416 S.W.3d 302, 307 (Ky. 2013).

             This incident began because Officer Roberts suspected Coats and

Solich were trespassing and stealing from a dumpster on private property. Coats

admits she was “‘dumpster diving’ at a construction site.” (Appellant’s brief, p. 2.)

Obviously, neither Coats nor Solich owned the real property Officer Roberts found

them on. This Court will presume Coats was “seized” for Fourth Amendment

purposes when Officer Roberts began investigating the violation he believed was

committed in his presence – trespassing. It is irrelevant that neither Coats nor

Solich was charged with trespass. What matters is whether Officer Roberts had

probable cause to take Coats into physical custody for trespass from the point in

time she claims she was wrongfully detained, for if it would have been lawful to

take her into custody, it must have been lawful to detain her long enough to engage

in the investigation the officers conducted.

             For purposes of analyzing whether there was probable cause to arrest

Coats for trespassing, the facts of this case are not distinguishable from those of

another in which only trespassing was suspected, Commonwealth v. Fields, 194

S.W.3d 255 (Ky. 2006). In Fields, a police detective was on patrol when he

noticed Fields in an apartment complex parking lot. He approached Fields and

asked his purpose in being there. Said the Court,


                                         -4-
               Fields replied that he was visiting “his people” but did
               not provide the names and addresses of any residents of
               the adjacent complex. The officer then arrested Fields
               for criminal trespass. A search of Fields’ person incident
               to this arrest produced a quantity of cocaine and a crack
               pipe.

Id. at 256. We here take note that Fields’s explanation for his presence there was

no more conclusive, either way, than Coats’s and Solich’s explanation in this case.

               Fields further held that, when trespassing is observed by a police

officer, the trespasser can be arrested.1 Id. “[P]robable cause for arrest involves

reasonable grounds for the belief that the suspect . . . is committing . . . an

offense.” McCloud v. Commonwealth, 286 S.W.3d 780, 785-86 (Ky. 2009)

(quoting Baltimore v. Commonwealth, 119 S.W.3d 532, 538-39 (Ky. App. 2003)).

The only question, said the Court in Fields, “is whether a reasonable officer could

conclude from all the facts that a misdemeanor is being committed in his

presence.” Fields, 194 S.W.3d at 256. We apply that analysis here.



1
  Despite being “an intuitively simple concept[,]” the term “arrest” has yet to be defined by the
Supreme Court of the United States, and does not appear in the Fourth Amendment. Thomas K.
Clancy, What Constitutes an “Arrest” Within the Meaning of the Fourth Amendment?, 48 VILL.
L. REV. 129, 130 (2003). In pre-Terry Kentucky, our Criminal Code of Practice said, “An arrest
is made by placing the person of the defendant in restraint, or by his submitting to the custody of
the person making the arrest.” Kentucky Bankers Ass’n v. Cassady, 264 Ky. 351, 94 S.W.2d
622, 624 (1936). See Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
Because the issue in Fields was a Fourth Amendment seizure of the person, we construe Fields’s
concept of “arrest” as equivalent to a seizure of the person such that their mobility is arrested;
i.e., restrained by any means such as “the threatening presence of several officers, the display of
a weapon by an officer, some physical touching of the person of the citizen, or the use of [a law
enforcement officer’s] language or tone of voice . . . .” United States v. Mendenhall, 446 U.S.
544, 554-55, 100 S. Ct. 1870, 1877, 64 L. Ed. 2d 497 (1980) (citations omitted).

                                                -5-
             “A peace officer may make an arrest . . . [w]ithout a warrant when a

violation of KRS . . . 511.080 [criminal trespass in the third degree] has been

committed in his or her presence . . . .” KRS 431.005(1)(e). “A person is guilty of

criminal trespass in the third degree when he knowingly enters or remains

unlawfully in or upon premises.” KRS 511.080(1). Officer Roberts was entitled,

without a warrant, to detain and even arrest Coats if “a reasonable officer could

conclude from all the facts and circumstances that a violation was being committed

in his presence.” Fields, 194 S.W.3d at 257 (citing Commonwealth v. Mobley, 160

S.W.3d 783 (Ky. 2005)).

             The facts here are that Officer Roberts was familiar with his patrol

area. After dark, he spotted Coats and Solich on real property they did not own,

rummaging through personal property they did not own. They failed to explain

that their presence on someone else’s property was by permission or was otherwise

lawful. A reasonable officer could conclude from such facts and circumstances

that Coats and Solich were committing a criminal trespass in his presence.

             If Coats believed she was not free to leave – a reasonable assumption

given the circumstances – she was most likely right. There was probable cause to

arrest her movement; i.e., she was lawfully detained while law enforcement

officers engaged in their investigation. If Coats had decided to walk away, Officer

Roberts would have had to decide whether to rely on probable cause to use more


                                         -6-
force to restrain her. Because Coats did not test her freedom to leave, additional

restraint of her freedom was unnecessary. It is irrelevant that she was not charged

with the crime which precipitated these events.

             As noted in Fields, “The U.S. Supreme Court, in a unanimous

decision, concluded that a warrantless search of an individual in a public place for

a felony or a misdemeanor committed in the presence of the officer is consistent

with the fourth amendment to the federal constitution if the arrest is supported

by probable cause.” 194 S.W.3d at 256. Logically, it should make no difference if

the search is conducted on private property which the suspects are trespassing.

The following final quote from Fields is appropriate:

             Here, the arrest was proper, the search was proper, the
             stop was proper and the circuit court decision to allow
             the evidence was also proper. . . .

             . . . [T]he correct analysis is that probable cause is proper
             to determine that a lawful arrest occurs when a
             reasonable officer could conclude from all the facts and
             circumstances that an offense is being committed in his
             presence.

Id. at 258. The Barren Circuit Court’s December 26, 2019 order is affirmed.



             ALL CONCUR.




                                          -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Karen Shuff Maurer       Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Stephanie L. McKeehan
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -8-